department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date dec number release date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is- now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter bi ' p department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date m street city state and zip m name of organization state residing state date date of incorporation area target area dear contact person identification_number contact number fax number employer_identification_number uil nos we have considered your application_for recognition of exemption from federal_income_tax under sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below you m are a state nonprofit corporation formed on date your articles of incorporation state that t he corporation is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 c of the internal_revenue_code your application form_1023 and supporting documents provide that m has been organized and shall be operate d exclusively for the charitable purpose of providing monetary gift assistance to qualified home buyers through its gift assistance program this assistance will be in the form of charitable cash gifts made directly to the home buyers cash to any home buyer that qualifies for a home loan but who m will accomplish this charitable mission of gift-giving by providing absolute gifts up to dollar_figure cannot afford to buy the home because of a shortfall of cash needed for the down payment closing costs and various prepaid items it's an absolute_gift to a qualified home buyer with absolutely no obligation for the home buyer ever to repay the gift plus there are no income limitations maximum home prices credit checks or other limiting factors m will determine the amount_of_the_gift based on letter cg catalog number 47630w the home buyer's need rather than a percentage of the sales_price it m will even consider gifts larger than dollar_figure' - on a case-by-case basis you state that i t was decided that at least in the beginning m would tend to make gifts locally ie within the area rather than nationally to qualified home buyers you further provide in your application that our target group is the thousands of potential home buyers who otherwise would qualify for a home loan except that they are 'cash poor' ie do not have enough cash to close on a home purchase there are no geographic economic or income limitations for any potential home buyer to qualify for the gift-giving program this group will have individuals at all levels of income coming from all backgrounds and education levels it will be made available to every qualified home buyer throughout the united_states without regard to race gender religion income geographic or any other barriers m will provide these gifts for all types of home loan eg fha va and non-conforming loans and from all types of lenders whether institutional or private in nature it is expected that most or all of our initial home buyers will be local people that we meet and get to know in person and who have easy access to our office and personal access to us we expect to make contact with these home buyers through personal introductions phone contacts and 'cold calling' of real_estate professionals including real_estate salespeople lenders and home builders in order to qualify for a gift a potential home buyer must complete the following three steps i qualify for a home loan with a lender that allows a charitable_contribution to be made towards the buyer's closing costs ii enter into a written purchase and sale agreement and addendum with a participating seller and iii fill out the registration forms and set a closing date you state that t here are no other requirements and nothing else a home buyer has to do or qualify for you further state that as long as a buyer is approved for a loan he is automatically eligible for a gift from our program as long as the seller of the property will participate in the program after completing the foregoing steps you will transfer the approved monetary gift directly to the attorney or title company closing agenr handling the closing who will disburse the gift money at the closing as directed by you once the transaction has been fully executed the same closing agent will repay you the total of the cash gift plus the agreed service fee directly from the home seller's or builder's closing proceeds as mentioned you will receive a service fee from the seller for your involvement in the transaction after the closing the home seller will pay you a predetermined gift fee which is the total amount_of_the_gift given to the home buyer plus a service fee of dollar_figure fee of dollar_figure the fee when the sale has successfully transpired is a set amount regardless of the gift amount and the seller is only required to pay the service letter cg catalog number 47630w you provide that o ur charitable gift-giving program to homebuyers will work in the real_estate marketplace simply because of the following incentives and options that it offers to home sellers and builders i home sellers and builders will consider our gift program as a very good way to increase the pool of potential buyers for their home because so many more potential home buyers will qualify for a home loan using our gift funds than those who have no way to get the cash needed for the downpayment and other closing costs with this larger pool of buyers sellers and builders will be able to sell their homes much quicker and easier saving them interest on their own loans and carrying costs ii by cooperating in our gift assistance program they sellers and builders will very likely sell their homes for full price or very near full price making the net_proceeds from the sale with our gift funds about the same as without using gift funds thus they will not have to reduce the price of their homes or make other concessions to a home buyer or even worst wait for months before finding a qualified home buyer the net result even after paying m its service fee is that the net sales proceeds to the seller or builder will be essentially the same as not using its gift program and iii finally each home seller and builder will be able to rest assured that a m home buyer has the necessary cash to close the sale you provide the following example list price of home average reduction in price net sales_price less example gift amount dollar_figure gift dollar_figure gift fee less realtor commission seller net_proceeds sale without m dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sale with m dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure i i i you state that i t is clear that the net_proceeds to a home seller or builder in this typical example can actually be greater using a gift from m of just an average size of dollar_figure than it would be in a traditional sale without help from m once a home seller or builder realizes it can negotiate a better sales_price because of this fact and its home sells even quicker because there are so many more qualified buyers the home seller or builder should clearly favor the m program over the traditional non-gift sale you provide that m eventually expects to grow to be of sufficient size and resources either because of grants from charitable individuals and or organizations or loans of money from individuals or institutional lenders but most likely because it has achieved a certain level of success in terms of the total of service fees it has collected from home sellers which will steadily increase the money in its pool of funds according to your statement of revenues and expenses you anticipate that during tax years and your only source_of_income will be from gross_receipts letter cg catalog number 47630w finally the manner in which you operate is referred to as seller-funded down payment assistance in the final report an examination of downpayment gift programs administered by non-profit organizations commissioned by office of housing united_states department of housing and urban development hud contract no c-opc-22550 m0001 date the report concludes that seller-funded downpayment assistance for mortg ge downpayments has led to underwriting problems that require immediate attention furthermore the report concludes that the effective costs of homeownership are increased even more by the processing fees charged by seller-funded downpayment assistance providers which get passed through to borrowers in higher property prices a copy of the report is enclosed with this determination_letter sec_501 c of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 c of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 c of the code an organization must not ngage in substantial activities that fail to further an exempt_purpose seclion c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests seqion c -1 d of the regulations defines the term charitable as used in sec_501 c of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 c of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1 c -1 e of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 c of the code if the trade_or_business furthers an exempt_purpose and provided that the org nization's primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes letter cg catalog number 47630w in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 c of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 c because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 c of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization's graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting rep ublican candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the republican candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the rganization receives charitable donations in 71_tc_202 the court held an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 c of the code the organization in cooperation with national craft agencies letter cg catalog number 47630w selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes revrul_67_138 1967_1_cb_129 holds that helping low income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 c b discusses four examples of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 c of the code situation describes an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the ne ssary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and_contributions from the general_public the revenue_ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and dist essed situation describes an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are loca ted to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to jessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the meaning of sec_501 c of the code situation describes an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehe bilitation of the area it sponsored a renewal project and involved residents in the area ren wal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 c of the code because its purposes and activities combated community deterioration letter cg catalog number 47630w situation describes an organization formed to alleviate a shortage of housing for moderate income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 c of the code because the organization's program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 c and the regulations revrul_72_147 c b holds that an organization that provided housing to low income families did not qualify for exemption under sec_501 c of the code because it gave preference to employees of a business operated by the individual who also controlled the organization although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than a public interest revrul_2006_27 i r s date situation finds that an organization that as a substantial part of its activities i makes assistance available exclusively to low-income individuals and families to provide part or all of the funds they need to make a down payment on the purchase of a home ii offers financial counseling seminars and conducts other educational activities to help prepare potential low-income homebuyers for the responsibility of homeownership iii ensures that the dwelling is inhabitable iv structures its grant making process to ensure that its staff awarding the grants does not know the identity of the party selling the home or the identities of any other parties v rejects any contributions that are contingent on the sale of a particular property or properties and vi conducts a broad based funqraising program that attracts gifts grants and contributions from several foundations businesses and the general_public qualifies for exemption from federal_income_tax under sec_501 of the code situation finds that an organization that is similar to the organization set forth in situation except that i the staff considering a particular applicant's application knows the identity of the party selling the home to the grant applicant ii the staff may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale iii in substantially_all cases where the organization provides the down payment assistance it receives a payment from the seller iv there is a direct correlation between the amount of the down payment assistance provided in each transaction and the amount of the home seller's payment to the organization and v the organization does not conduct a broad based fundraising campaign to attract financial support rather most of the organization's support comes from home sellers and real_estate related businesses that may benefit from the sale of homes to buyers who receive the down payment assistance does not qualify for exemption from federal_income_tax under sec_501 c of the code rationale and conclusion based on the information you provided in your application and supporting documentation we conelude that you are not operated for exempt purposes under sec_501 c of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is b6th organized and operated exclusively for charitable educational or other exempt purposes letter cg catalog number 47630w among other things the application and supporting documentation must demonstrate conclusively that the organization meets the operational_test of sec_1 c -1 c of the regulations your infonnation indicates that your primary purpose is to operate a down payment assistance program that does not exclusively serve a purpose described in sec_501 c charitable purposes include the relief of the poor and distressed see sec_1 c - d of the regulations you do not conduct your down payment assistance program in a manner that establishes that your primary purpose is to address the needs of low-income grantees by enabling low-income individuals and families to obtain decent and safe housing see revrul_70_585 situation you provide your down payment assistance to any homebuyer that qualifies for a home loan regardless of income you have not demonstrated that your down payment assistance program exclusively serves any other exempt_purpose such as combating community deterioration and lessening racial tensions for example you have not shown that your program is designed to attract a mixed-income group of homeowners to a specifically defined geographical area that has a history of racial problems see revrul_70_585 situation sec_2 and your information indicates that you do not limit your assistance to certain geographic areas or target those areas experiencing deterioration or racial tensions see revrul_70_585 situation your program is available to anyone who is atae to qualify for a mortgage arranging the purchase of homes in a broadly defined metropamtan area does not combat community det rioration within the meaning of sec_501 c of the code furthermore you do not engage in any activity to ensure thatthe house will be habitable or that the buyer will be able to afford to maintain the house over time additionally you do not provide oversight or conduct any educational program or other activity to ensure that buyers are purchasing properties that are safe decent sanitary and affordable only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau of washington d c inc y united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your operations in a manner that is consistent with a commercial finn seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large the manner in which you operate your down payment assistance program indicates that you facilitate the sale of homes in a manner that is indistinguishable from an ordinary trade_or_business you operate as a business that provides services to home sellers for which you charge a fee it is clear that the fees received from the home seller is connected to the sale of his home because you indicate that the seller is not obligated to pay the fee until the time of closing and that he will not required to pay the fee if the sale transaction is not fully executed in this respect you are similar to an organization which was denied exemption because it operated a conference center for a commercial purpose see 283_fsupp2d_58 d d c likewise operating a trade_or_business offacilitating home sales is not an inherently charitable activity thus a substantial part of your activities furthers a nonexempt purpose letter cg catalog number 47630w you are not similar to the organization described in aid to artisans inc v commissioner supra in which the court concluded that the overall purpose of the organization's activities was to benefit disadvantaged communities the purpose of your financial assistance is to allow individuals regardless of income to qualify for a loan to purchase a home you have not proved that the individuals that you are serving constitute a charitable_class ie low-income individuals another indication of your substantial nonexempt purpose is your lack of public support you anticipate that a substantial portion of your revenue will be derived from the fees paid_by the sellers you serve in this respect you are similar to the organization described in easter house supra which derived most of its support from fees it charged for its adoption services in this case the court stated that the substantial fees were not incidental to the organization's exempt_purpose because they were designed to make a profit facilitating home sales like running an adoption service is not an inherently charitable activity and receiving support primarily from fees charged to home sellers is indicative of your commercial purpose these payments are appropriately characterized as fees received in exchange for the sale of a service your information clearly indicates that you take into account whether there is a home seller willing to make a payment to cover the down payment assistance an applicant has requested that you receive a payment from the home seller corresponding to the amount of the down payment assistance plus the service fee indicates that the benefit to the home seller is not a mere accident but rather an intended outcome of your operations in this respect you are like l aster house supra which provided health care to indigent pregnant women but only whe'n a family willing to adopt a woman's child sponsored the care financially similar to american campaign academy supra you are structured and operated to directly benefit the home sellers who pay for your services therefore a substantial part of your activities serve a private rather than a public interest finally you are similar to the organization described in revrul_2006_27 situation that did not qualify for exemption under sec_501 c because like that organization i your staff considering a particular applicant's application knows the identity of the party selling the home to the grant applicant ii your staff may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale iii in all cases where you provide the down payment assistance you receive a payment from the seller iv therj is a direct correlation between the amount of the down payment assistance you provide in each transaction and the amount of the home seller's payment to you and v you do not contiuct a broad based fundraising campaign to attract financial support rather most of your support will come from home sellers and real_estate related businesses that may benefit from the ale of homes to buyers who receive the down payment assistance based on the facts and information submitted you are not operated exclusively for exempt pu oses you have not established that your activities exclusively serve a charitable_class or any other purpose defined in sec_501 your proposed operations further a substantial non xempt business_purpose and will further the private interests of home sellers and other private parties therefore you are not described in sec_501 c of the code letter cg catalog number 47630w accordingly you do not qualify for exemption as an organization described in sec_501 c of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we c to not hear from you within days we will issue a final adverse determination_letter that lett r will provide information about filing tax returns and other matters letter cg catalog number 47630w i please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service exempt_organizations deliver to internal_revenue_service exempt_organizations you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading ofthis letter sincerely f lois g lerner director exempt_organizations rulings agreements letter cg catalog number 47630w
